Citation Nr: 1518054	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


1.  Whether an overpayment of VA education benefits was validly created in the amount of $3,000.00

2.  Entitlement to waiver of recovery of an overpayment (or debt) of VA education benefits in the amount of $3,000.00.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1991 to March
1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's request for a waiver of recovery of an overpayment of education benefits in the amount of $3,000.00.  The Board has reviewed the Veteran's education file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The RO addressed the issue of the validity of the debt in a July 2010 statement of the case.  Thereafter, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development in June 2011, April 2014, and September 2014.  The Board finds that the AOJ substantially complied with the Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The overpayment of VA education benefits in the amount of $3000.00 was properly created.

2. The overpayment of VA education benefits in the amount of $3000.00 was the result of bad faith on the part of the Veteran.


CONCLUSIONS OF LAW

1. The creation of VA education benefits under Chapter 30 in the amount of $3,000.00 was proper.  38 U.S.C.A. §§ 1134(a), 1135, 3562 (West 2014); 
38 C.F.R. §§ 3.700, 3.707, 21.3023 (2014).

2. Waiver of recovery of the overpayment of education benefits in the amount of $3,000.00 is precluded by reason of bad faith on the part of the Veteran.  
38 U.S.C.A. §§ 5302, 6102 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2014).  In March 2010, the Veteran requested a waiver of repayment of education benefits under the Montgomery GI Bill (Chapter 30) on the basis that repaying the debt would result in financial hardship.  In May 2010, the RO informed the Veteran that a waiver of the debt was denied.  A July 2010 statement of the case explained to the Veteran the bases for denial of the request for waiver of recovery of overpayment, and afforded the Veteran the opportunity to present information and evidence in support of the appeal.

Validity of Debt and Waiver of Recovery of an Overpayment Legal Authority 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2014).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would not be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2014).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

Validity of Education Debt Analysis

The Veteran seeks waiver of recovery of the overpayment of VA education benefits in the amount of $3,000.00.  The Veteran contends that repaying the debt would result in financial hardship.  Specifically, he stated that he and his wife are unemployed and undergoing a great deal of financial stress.  See March 2010 Veteran statement; June 2010 notice of disagreement; August 2010 VA Form 9; September 2011 Veteran statement.

After review of the record, the Board finds that the overpayment of VA education benefits in the amount of $3,000.00 was properly created.  During the Fall 2009 term, an emergency advance payment was made available to eligible veterans who had not received their monthly benefit payment.  The Veteran requested and received a $3,000.00 advance payment on October 7, 2009 after certifying that he understood that the advance payment was for his Fall 2009 enrollment and that he would be responsible for repayment of the funds issued.  

An eligible participant of the Montgomery GI Bill has 10 years from the date of service separation to use this benefit; this is known as the delimiting date.  The Veteran was discharged from service on March 4, 1995; therefore, the Veteran's delimiting date was March 5, 2005.  Accordingly, at the time the Veteran requested and received the $3,000.00 emergency advance payment in October 2009, the Veteran was not eligible for these benefits because his 10-year eligibility period under the Montgomery GI Bill (Chapter 30) program had already ended over four years earlier on March 5, 2005.  Given that the advance payment by definition necessitated the creation of a debt, the amount was requested by the Veteran, receipt of payment is not in question, and the amount received is not in question, the Board concludes that the debt in the amount of $3,000.00 for an advance payment of VA education benefits was properly created.

Waiver of Recovery of an Overpayment Analysis 

The Board finds next that creation of the overpayment in the amount of $3,000.00 was the result of bad faith on the part of the Veteran, which precludes waiver of recovery of the debt.  As stated above, the Veteran requested and received a $3,000.00 advance payment on October 7, 2009 after certifying to VA that he understood that the advance payment was for his Fall 2009 enrollment and that he would be responsible for repayment of these funds issued.  The Veteran knew or should have known that he was not eligible for such educational benefit, given that the delimiting date was in March 2005, which was more than four years prior to the advance payment request.  In November 2009, the Veteran filed an application for education benefits.  

The Veteran knew or should have known in October 2009 that he was not eligible for such education benefits.  In February 2010, approximately four months after the advance payment request, the Veteran requested an extension of his Montgomery 

GI Bill benefits and wrote that his eligibility for such benefits ended in March 2005 because he was discharged from service in March 1995; therefore, the Board finds that the Veteran knew or should have known that he was not eligible for education benefits when he requested and received the $3,000 advance payment in October 2009.  

The record also reflects that the Veteran did not use the $3,000.00 education advance payment to enroll in an academic course or program.  The Veteran advanced that he was registered for the Fall 2009 term and included a printout of a schedule for that term.  See June 2010 notice of disagreement.  However, when VA contacted Wilbur Wright College, H.S., an employee of the college stated that the Veteran did not enroll or attend any terms at the college in the year 2009 and no funding was received by the college pertaining to the Veteran in 2009.  As such, when the Veteran certified in October 2009 that he understood that the advance payment was for his Fall 2009 enrollment, the Veteran misrepresented to VA both that he was eligible to receive the benefit and that he would use such benefit for the Fall 2009 enrollment.  The Veteran also certified in October 2009 that he would be responsible for repayment of the funds issued.  For these reasons, the Board finds that the Veteran acted in bad faith in connection with the creation of the education debt because his conduct in October 2009 reflected intent to seek an unfair advantage, with knowledge of the likely consequences, which resulted in a loss to the government in the amount of the advance payment of $3,000.00.  38 C.F.R. 
§ 1.965(b)(2).

Because the Veteran knew or should have known that he was not eligible to receive the $3,000.00 education benefit advance, misrepresented to VA that he was eligible for such benefit, and in fact did not use the $3,000.00 for education purposes, the 

Board finds that the creation of the overpayment was the result of bad faith on the part of the Veteran; therefore, waiver of recovery of overpayment for education benefits is precluded, and the appeal is denied without consideration as to whether recovery of the overpayment would be against equity and good conscience.


ORDER

The creation of an overpayment of VA education benefits in the amount of $3,000.00 was proper. 

Waiver of the recovery of overpayment of education benefits in the amount of $3,000.00 is barred as a matter of law, and the appeal is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


